Citation Nr: 0942876	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-33 142	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left eye injury.

2.  Entitlement to service connection for anxiety disorder 
with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and October 2007 rating 
decisions by the North Little Rock, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).

The March 2005 decision in relevant part denied service 
connection for a left eye injury.  This issue was previously 
before the Board in September 2007, when entitlement to 
service connection for a left eye injury was denied.  The 
Veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (the Court).  In a 
January 2009 order, based upon a Joint Motion for Remand, the 
Court vacated the Board's September 2007 decision and 
remanded the matter to the Board for further consideration.  

The Court did not disturb the Board's denial of service 
connection for residuals of burns of the left lower leg, or 
the determination that reopening of a claim of service 
connection for a lumbosacral strain was not warranted.  No 
further issue remains with regard to those matters.

The October 2007 decision denied service connection for 
anxiety disorder with depression.  An appeal of that decision 
was certified to the Board in February 2009.  The two appeals 
have been merged here in the interest of judicial efficiency.

The Veteran testified at an October 2006 personal hearing 
held before the undersigned Acting Veterans Law Judge via 
videoconference from the RO, with regard to his left eye 
disability.  A transcript of the hearing is associated with 
the file.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
March 1943 to December 1945. 

2.	By letter dated July 24, 2009, the Board was notified by 
the Veteran's representative that the appellant died.  The 
Veteran's death in May 2009 was confirmed electronically by 
Social Security Administration records.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal for entitlement to service connection for a left 
eye injury is dismissed.

The appeal for entitlement to service connection for anxiety 
disorder with depression is dismissed.




		
M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


